Citation Nr: 0425711	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  95-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular evaluation for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that granted the veteran's claim of 
entitlement to service connection for chondromalacia of the 
left patella (a left knee disability) at a noncompensable 
level.

In a July 1996 action, the RO increased the evaluation for 
the veteran's service-connected left knee disability from 
noncompensable to 20 percent, effective November 18, 1993. 
The veteran testified before the RO in July 1996. Thereafter, 
in May 1997, the Board remanded this matter for further 
development and adjudication. By a rating action in October 
2000, the RO increased the evaluation for this disability 
from 20 percent to 30 percent, effective March 7, 2000.  A 
Board decision dated February 2001 granted the veteran an 
additional 10 percent rating for his knee, and referred the 
question of an extraschedular evaluation to the Director of 
the Compensation and Pension Service for extra consideration.  
The Director has now submitted such as opinion, and the case 
now returns before the Board.


FINDINGS OF FACT

The appellant's left knee disorder does not present an 
exceptional or unusual disability picture.


CONCLUSION OF LAW

The evidence does not warrant an extraschedular rating for 
the appellant's left knee disorder.  38 C.F.R. § 3.321(b)(1) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, to 
include a letter dated March 2001, and in the statement of 
the case dated November 1994, Board remands dated May 1997 
and February 2001, and numerous supplemental statements of 
the case.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was provided with several examinations 
during the course of this appeal, as noted below.  All 
available records have been obtained and associated with the 
claims folder.  

The Board notes that this March 2001 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Factual Background

The veteran and his representative contend that an 
extraschedular rating is warranted for his left knee 
disability, which is currently rated as 30 percent disabling, 
with a separate 10 percent rating for instability.

A review of the record reflects that service connection was 
established for a left knee disability at a noncompensable 
level by the currently appealed rating decision of June 1994.  
The effective date assigned to that rating was November 18, 
1993, the date the claim was received.  That decision was 
based mainly on the veteran's service medical records, which 
showed that he suffered from chondromalacia of the patella 
while in service, and on the reports of a VA examination and 
VA outpatient treatment records, discussed in detail below, 
which showed that he did currently suffer from a left knee 
disability.  A rating decision dated July 1996 increased the 
veteran's rating to a 20 percent level, effective from 
November 18, 1993, based on his hearing testimony and medical 
evidence discussed below.  Based on further evidence, the 
veteran's rating was increased to a 30 percent level in 
October 2000, effective March 7, 2000.  A Board decision 
dated February 2001 granted the veteran a separate 10 percent 
evaluation for instability.

The relevant evidence of record pertaining to the severity of 
the veteran's left knee disability includes the reports of VA 
examinations, and outpatient treatment records.

The reports of VA outpatient treatment from 1993 and 1994 
show that the veteran was seen many times during that period 
for left knee pain.  He apparently received a brace for his 
left knee in April 1994.

The report of an MRI dated February 1994 indicates that the 
veteran had a tear at the posterior horn of the lateral 
meniscus, with grade I degeneration at the anterior horn of 
the same meniscus.  The medial meniscus appeared intact.  The 
anterior and posterior cruciate ligaments were normal, and 
the medial and lateral collateral ligaments were 
unremarkable.

The report of a VA examination dated January 1994 indicates 
that the veteran had a good posture and gait, but he would 
occasionally limp when his leg got tired.  The veteran 
reported that his knee would give out on him 2-3 times a 
month, and that he continued to have pain in his knee.  The 
veteran's knee was noted to have no swelling or deformity.  
The examiner found the veteran to have good flexion and 
extension, with pain over the lateral aspect of his knee over 
the head of the fibula on rotation.  The veteran was 
diagnosed with post status fracture of the head of the left 
fibula, and possible chondromalacia of the left patella.

The veteran, in the testimony from his hearing, dated July 
1996, indicated that he could not hold down the job of day 
laborer due to his knee condition.  He indicated that his 
knee had been bothering him since he was released from 
service.  The veteran described his pain as continuous, 
sharp, and shooting.  The veteran indicated that his knee 
would sometimes swell, and would give out on him while 
walking.  The veteran indicated that he always wore his knee 
brace.  The veteran indicated that the range of motion of his 
leg is limited. The veteran reported that his last job was as 
a cook, but he had to leave that because his doctor told him 
that he could not work until he had surgery.

The veteran was seen on an outpatient basis several times for 
knee pain in 1996.

The report of VA outpatient treatment dated August 1996 
indicates that the veteran continued to complain of pain and 
his knee giving way.  At that time the veteran was found to 
have no effusion, but pain on palpation.  The veteran's 
extension of the left leg was 165-170 degrees, and flexion 
was 45 degrees.

The veteran received another brace for his leg in October 
1996.

The report of VA outpatient treatment dated December 1996 
shows that the veteran was complaining of pain in the left 
knee, instability, swelling, and crepitus.  The veteran was 
diagnosed during this time with chondromalacia, degenerative 
joint disease, and a torn meniscus of the left knee.  The 
veteran was seen several times in 1996 for continuing 
symptoms in his left knee, and was eventually persuaded to 
undergo knee surgery.

The veteran's medical records indicate that he underwent a 
left knee arthroscopy in January 1997.  During that procedure 
the doctor noted that the patella showed degenerative 
changes, stage 2-3.  The intracondylar notch showed an ulcer 
at stages of healing, with bone showing at one spot.  
Cruciates were intact, and the medial and lateral meniscuses 
were also intact.  Mild degenerative changes were seen on the 
lateral compartment, and were more obvious in the medial 
compartment, with a medial femoral condylar ulcer having a 
weight bearing area of about 7mm.

In late January, the veteran still complained of pain in his 
left knee, but less than he had prior to surgery.  The 
veteran was seen again in February 1997 for pain in his knee.  
The veteran was given a temporary total rating, under 38 
C.F.R. § 4.30 (2000), from January 1997 to May 1997, to 
convalescence after surgery.  (This was later extended, in a 
December 1997 rating decision, to August 1997.)

A note in the veteran's outpatient treatment records dated 
June 1997 indicates that the veteran still had a left knee 
chondral defect which might need future surgeries, and that 
the veteran would not be able to do any labor work due to his 
left knee.

The report of a VA examination dated August 1997 indicates 
that the veteran reported that he had a long-standing problem 
with his knee.  The veteran indicated that his doctor advised 
him that he could not do his labor work due to his knee.  The 
veteran reported being out of work for some time.  The 
veteran complained of a constant pain in his left knee, and 
even though he wore a brace, he had trouble with his knee 
starting to give way.  The veteran indicated that he could 
not stand for any significant period of time, and that he has 
trouble sitting for prolonged periods of time.

Upon examination, the examiner found no evidence of swelling 
or significant deformity in the left knee.  The examiner 
noted that there appeared to be some minimal loose motion of 
the left knee.  The veteran had a left knee flexion of 100, 
and extension of 0 degrees.  The examiner noted that this 
range of motion study was with consideration of pain, 
fatigue, weakness, and coordination.  The examiner reported 
that the veteran has had no acute flare ups, since he does 
little to aggravate the knee.  X-rays taken in conjunction 
with this examination showed hypertrophic spurring of the 
patella and tibia.

The report of outpatient treatment dated October 1997 
indicates that the veteran was still having trouble with his 
knee, and had not responded to his previous arthroscopy.  The 
veteran was again seen in November 1997 for left knee pain.  
At that time the veteran indicated that he wore a brace at 
all times for stability, and used crutches for ambulation 
infrequently.  The veteran was found at that time to have a 
range of movement of 8-100 degrees.  The knee was found to be 
stable, with mild effusion, atrophied quadriceps, with "N/V" 
intact, and weak distal pulses.  The veteran was given a 
diagnosis of a chondral ulcer of the left knee, and was 
scheduled for left knee arthroscopy and shaving of ulcers, 
which he had later in November 1997.

During this arthroscopy, the veteran was found to have stage 
2-3 degenerative changes of the left patella.  The femur 
showed a massive ulcer that included the whole trochlear 
notch of the femur and also massive ulcerations on the medial 
femoral condyle.  About 80 percent of this had healed with 
fibrous tissue, and there was only a small area about 8-10 mm 
in the notch which had not healed.  However, when looking for 
a donor site, the surgeon noted that there was a lot of 
fraying and fibrination, and healthy cartilage could not be 
found.  It was noted that the veteran's patella rides very 
high and starts articulating with the femur from high on the 
top. The surgeon shaved and tended to the trochlea and 
partially shaved the medial meniscus.  The veteran's 
postoperative diagnoses were of severe chondral ulceration of 
the femoral notch, trocheal, and medial femoral condyle, 
posterior horn tear of the medial meniscus undersurface and a 
longitudinal tear on the posterior horn, and osteoarthritis 
of the patellofemoral joint and medial compartment.  In a 
December 1997 rating action, the veteran was given a 
temporary total rating from November 1997 to February 1998 to 
convalesce from this surgery.  (This was subsequently 
extended, by March, May, and December 1998 rating actions, to 
December 1998.)

The veteran was referred to kinesiotherapy in March 1998, for 
strengthening exercises.  The veteran was instructed that he 
could not perform labor or construction work for 3 months due 
to his knee.

A further VA examination was conducted in April 1998.  The 
veteran indicated that he had constant pain in his left knee, 
which he rated as an 8 on a scale of 1-10.  The veteran 
indicated that a 3.5 block walk causes his pain to become 
severe to the point that he has to rest and hour and a half 
before he makes the return walk home.  The veteran complained 
of frequent swelling of the knee, which also occasionally 
gives way and locks.  The veteran did have crepitus.  The 
veteran indicated that he had a flare-up almost daily, 
whenever he is on his feet for prolonged periods of time, and 
he would rate his pain at that time as a 10.  The veteran 
indicated that these flare-ups would last for between 45 and 
90 minutes, and that, when they would occur, he would have to 
rest, elevate his leg, and take his pain medication.  The 
veteran's normal flexion is 105 degrees, but these flare-ups 
limit his motion to 90 degrees. The veteran left knee 
extension is 5 degrees.  The veteran at that time indicated 
that he was not using a brace, cane or crutches.  The 
examiner indicated that the veteran has been a construction 
worker all his life, but is unable to be on his feet to do 
his normal employment.  At the time of the examination, the 
veteran had no swelling or deformity in the left knee.  The 
examiner found no loose motion, no lateral instability, and 
no subluxation.

The examiner indicated that, in determining the veteran's 
range of motion, pain, fatigue, incoordination, and weakness 
were considered.  The examiner diagnosed the veteran with 
chondromalacia of the left knee with severe condylar ulcers.  
X-rays taken in conjunction with this examination found the 
veteran to have no change of the large anterior tibial 
tubercle exostosis and irregularity of the patella.

A further outpatient treatment report dated May 1998 
indicates that the veteran had severe arthritis of the left 
knee, and would be unable to work at all until he had 
vocational rehabilitation to retrain him for a sedentary job.  
The veteran was diagnosed with endstage osteoarthritis of the 
left knee.

In May 1998, the veteran was granted a temporary total rating 
for the period of November 1997 to December 1998, to allow 
the veteran to convalesce and participate in kinesiotherapy.

The veteran was given another VA examination in October 1998.  
The veteran at that time continued to complain of chronic 
pain in his left knee on a daily basis, with pain at a level 
of at least 7 on a scale of 1 to 10.  The veteran indicated 
that he has flare-ups almost daily where his level of pain 
rises to a 9 or 10.  These flare-ups are precipitated by 
prolonged weight bearing.  The veteran at that time had 
recently completed his kinesiotherapy course and was 
instructed not to wear his brace any longer, however, he 
would wear it if he was going to be up for an extended period 
of time.  He uses a cane occasionally.  The veteran indicated 
that his knee would give way 2-3 times a day.  The veteran 
indicated that he had not worked for some time, because of 
the problem with his knee.  The veteran indicated that he has 
been trying to get vocational training, but has not yet 
accomplished this.  (It is noted that the veteran was 
approved for VA vocal rehabilitation in August 1997, but that 
training was deferred due to the veteran's then impending 
knee surgery.  A note from a rating specialist dated May 1998 
indicates that the veteran need only contact VA vocal 
rehabilitation to reinstate the training process.)

Upon examination, neither of the veteran's knees was found to 
have swelling, deformity, loose motion, or lateral 
instability.  Flexion of the left knee was 90 degrees, and 
extension was 0 degrees.  (It is presumed that the examiner 
meant to indicate left knee, but instead indicated both his 
reading came from the right knee. Of the 2 ranges of motion 
listed, this is the lesser range of motion.)  The examiner 
indicated that this range of motion was given with 
consideration to pain, fatigue, weakness, and incoordination.

A statement of record from the veteran's doctor, and a record 
of outpatient treatment, both dated November 1998, indicate 
that the veteran is totally disabled due to severe arthritis 
of the left knee.

A record of VA outpatient treatment dated March 7, 2000 
indicates that the veteran was complaining of increased pain 
in his left knee.  It was noted that the veteran had varus- 
valgus instability, with mild crepitus.  The veteran had no 
swelling, a negative drawer test and McMurray's test, and no 
tenderness with palpation.  The examiner's diagnosis was of 
severe osteoarthritis of the left knee.

The veteran was given another VA examination in September 
2000.  The report of that examination indicates that the 
veteran complained of constant pain in his left knee, which 
the veteran rated as at level of 8, on a scale of 1 to 10.  
The veteran indicated that his knee would give way 3 to 4 
times a week.  The veteran indicated that he suffered from 
flare-ups about 2 or 3 times a week, during which the pain 
would become more severe.  The veteran reported not working 
since 1997 because of his knee.  He indicated that his usual 
occupation was as a road construction heavy equipment 
operator, and that he was unable to operate those machines 
because of his knee.  The veteran reported being unable to 
put any strain or pressure on his knee.

Upon examination, the veteran's left knee had no swelling, 
deformity, or loose motion.  Range of motion of the left knee 
was to a flexion of 80 degrees, and an extension of 20 
degrees.  The examiner indicated that the range of motion 
determination included consideration of pain, weakness, 
fatigue, and alteration with repetition.

The examiner indicated that an X-ray done August 2000 
revealed mild degenerative disease with hypertrophic changes 
mainly of the articular surface of the patella.  The examiner 
offered a diagnosis of mild degenerative disease of the left 
knee with a history of lateral meniscal tear, and status post 
multiple arthroscopic surgeries, with a chondral ulcer.

An opinion dated April 2003 from the Director of the 
Compensation and Pension service is of record.  It indicates 
that the veteran's claims folder, including medical records, 
was reviewed.  The Director concluded that, while the 
veteran's left knee disability interfered with his usual 
occupation and precluded manual labor, there was no evidence 
that his service connected disability would preclude him from 
being trained for another occupation, and therefore 
entitlement to an extra-schedular rating was not warranted.


Analysis

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience. In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

As noted above, as the issue of an increased schedular rating 
was decided by the Board in February 2001, the only issue 
remaining on appeal is entitlement to an extraschedular 
evaluation.

Taking into account all relevant evidence, the Board finds 
that an extraschedular rating is not warranted for the 
veteran's left knee disability.  In this regard, the Board 
notes that, while the evidence of record does indicate that 
the veteran's left knee disability has resulted in some 
interference in his employment, and several periods of 
hospitalization, the Board finds that the veteran's knee 
disability has not risen to the level of marked interference 
with employment, or frequent periods of hospitalization, such 
that an extraschedular evaluation would be warranted.  
Specifically, while the veteran has been hospitalized for 
this disability twice, necessitating two temporary total 
ratings, due to surgery, the Board does not consider two 
hospitalizations in nearly seven years to rise to the level 
of "frequent", such that an extraschedular rating would be 
warranted.  Furthermore, while the evidence of records 
indicates that veteran may be unable to perform certain jobs 
due to his disability, there is no indication that the 
veteran is precluded from any form of employment due to his 
disability.  The veteran has been offered vocational 
rehabilitation, but has yet to take advantage of this offer.  
While the Board agrees that the veteran's knee does have some 
impact on his employability, the Board is of the opinion that 
this impact is accurately reflected in the level of 
disability the veteran is currently receiving for his left 
knee.

In summary, the objective medical evidence does not support 
the proposition that the veteran's service-connected left 
knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt 


doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an extraschedular evaluation for a left knee 
disability is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



